Exhibit 10.70
EXECUTION COPY

COMMON STOCK PURCHASE AGREEMENT

     COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of September
__, 2004 by and between GLOBAL MED TECHNOLOGIES, INC., a Colorado corporation
(the “Company”), and FUSION CAPITAL FUND II, LLC, an Illinois limited liability
company (the “Buyer”). Capitalized terms used herein and not otherwise defined
herein are defined in Section 10 hereof.

WHEREAS:

     Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, up to Eight Million Dollars ($8,000,000) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

     NOW THEREFORE, the Company and the Buyer hereby agree as follows:

     1.    PURCHASE OF COMMON STOCK.

     Subject to the terms and conditions set forth in Sections 6, 7 and 9 below,
the Company hereby agrees to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Company, shares of Common Stock as follows:

     (a)    Commencement of Purchases of Common Stock. The purchase and sale of
Common Stock hereunder shall commence (the “Commencement”) within five (5)
Trading Days following the date of satisfaction (or waiver) of the conditions to
the Commencement set forth in Sections 6 and 7 below (or such later date as is
mutually agreed to in writing executed by the Company and Buyer) (the date of
such Commencement, the “Commencement Date”).

     (b)    Buyer’s Purchase Rights and Obligations. Subject to the Company’s
right to suspend purchases under Section 1(d)(ii) hereof, the Buyer shall
purchase shares of Common Stock on each Trading Day during each Monthly Period
equal to the Daily Purchase Amount (as defined in Section 1(c)(i)) at the
Purchase Price. Within one (1) Trading Day of receipt of Purchase Shares, the
Buyer shall pay to the Company an amount equal to the Purchase Amount with
respect to such Purchase Shares as full payment for the purchase of the Purchase
Shares so received. The Company shall not issue any fraction of a share of
Common Stock upon any purchase. All shares of Common Stock (including fractions
thereof) issuable upon a purchase under this Agreement shall be aggregated for
purposes of determining whether the purchase would result in the issuance of a
fraction of a share of Common Stock. If, after the aforementioned aggregation,
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up or
down to the nearest whole share. All payments made under this Agreement shall be
made in lawful money of the United States of America by check or wire transfer
of immediately available funds to such account as the Company may from time to
time designate by written notice in accordance with the provisions of this
Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Trading Day, the same shall instead be
due on the next succeeding day which is a Trading Day.

--------------------------------------------------------------------------------


     (c)    The Daily Purchase Amount; Company’s Right to Decrease or Increase
the Daily Purchase Amount.

 

     (i)    The Daily Purchase Amount. As used herein the term “Original Daily
Purchase Amount” shall mean Twelve Thousand Five Hundred Dollars ($12,500) per
Trading Day. As used herein, the term “Daily Purchase Amount” shall mean
initially Twelve Thousand Five Hundred Dollars ($12,500) per Trading Day, which
amount may be increased or decreased from time to time pursuant to this Section
1(c).


 

     (ii)    Company’s Right to Decrease the Daily Purchase Amount. The Company
shall always have the right at any time to decrease the amount of the Daily
Purchase Amount by delivering written notice (a “Daily Purchase Amount Decrease
Notice”) to the Buyer which notice shall specify the new Daily Purchase Amount.
The decrease in the Daily Purchase Amount shall become effective one (1) Trading
Day after receipt by the Buyer of the Daily Purchase Amount Decrease Notice. Any
purchases by the Buyer which have a Purchase Date on or prior to the first (1st)
Trading Day after receipt by the Buyer of a Daily Purchase Amount Decrease
Notice must be honored by the Company as otherwise provided herein. The decrease
in the Daily Purchase Amount shall remain in effect until the Company delivers
to the Buyer a Daily Purchase Amount Increase Notice (as defined below).


 

     (iii)    Company’s Right to Increase the Daily Purchase Amount. The Company
shall have the right (but not the obligation) to increase the amount of the
Daily Purchase Amount in accordance with the terms and conditions set forth in
this Section 1(c)(iii) by delivering written notice to the Buyer stating the new
Daily Purchase Amount (a “Daily Purchase Amount Increase Notice”). A Daily
Purchase Amount Increase Notice shall be effective five (5) Trading Days after
receipt by the Buyer. The Company shall always have the right at any time to
increase the amount of the Daily Purchase Amount up to the Original Daily
Purchase Amount. With respect to increases in the Daily Purchase Amount above
the Original Daily Purchase Amount, as the market price for the Common Stock
increases the Company shall have the right from time to time to increase the
Daily Purchase Amount as follows. For every $0.10 increase in Threshold Price
above $0.75 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
the Company shall have the right to increase the Daily Purchase Amount by up to
an additional $2,500 in excess of the Original Daily Purchase Amount. “Threshold
Price” for purposes hereof means the lowest Sale Price of the Common Stock
during the five (5) consecutive Trading Days immediately prior to the submission
to the Buyer of a Daily Purchase Amount Increase Notice (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction). For example, if the Threshold Price is
$0.85, the Company shall have the right to increase the Daily Purchase Amount to
up to $15,000 in the aggregate. If the Threshold Price is $1.05, the Company
shall have the right to increase the Daily Purchase Amount to up to $20,000 in
the aggregate. Any increase in the amount of the Daily Purchase Amount shall
continue in effect until the delivery to the Buyer of a Daily Purchase Amount
Decrease Notice. However, if at any time during any Trading Day the Sale Price
of the Common Stock is below the applicable Threshold Price, such increase in
the Daily Purchase Amount shall be void and the Buyer’s obligations to buy
Purchase Shares hereunder in excess of the applicable maximum Daily Purchase
Amount shall be terminated. Thereafter, the Company shall again have the right
to increase the amount of the Daily Purchase Amount as set forth herein by
delivery of a new Daily Purchase Amount Increase Notice only if the Sale Price
of the Common Stock is above the applicable Threshold Price on each of five (5)
consecutive Trading Days immediately prior to such new Daily Purchase Amount
Increase Notice.


2

--------------------------------------------------------------------------------

     (d)    Limitations on Purchases.

 

     (i)    Limitation on Beneficial Ownership. The Company shall not effect any
sale under this Agreement and the Buyer shall not have the right to purchase
shares of Common Stock under this Agreement to the extent that after giving
effect to such purchase the Buyer together with its affiliates would
beneficially own in excess of 4.9% of the outstanding shares of the Common Stock
following such purchase. For purposes hereof, the number of shares of Common
Stock beneficially owned by the Buyer and its affiliates or acquired by the
Buyer and its affiliates, as the case may be, shall include the number of shares
of Common Stock issuable in connection with a purchase under this Agreement with
respect to which the determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (1) a purchase of the
remaining Available Amount which has not been submitted for purchase, and (2)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company (including, without limitation, any warrants) subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Buyer and its affiliates. If the 4.9%
limitation is ever reached the Company shall have the option to increase such
limitation to 9.9% by delivery of written notice to the Buyer. Thereafter, if
the 9.9% limitation is ever reached this shall not affect or limit the Buyer’s
obligation to purchase the Daily Purchase Amount as otherwise provided in this
Agreement. Specifically, even though the Buyer may not receive additional shares
of Common Stock in the event that the 9.9% limitation is ever reached, the Buyer
is still obligated to pay to the Company the Daily Purchase Amount on each
Trading Day as otherwise obligated under this Agreement, e.g. no Event of
Default (as defined in Section 9 hereof) has occurred, nor any event which,
after notice and/or lapse of time, would become an Event of Default. Under such
circumstances, the Buyer would have the right to acquire additional shares of
Common Stock in the future only at such time as its ownership subsequently
become less than the 9.9% limitation. For purposes of this Section, in
determining the number of outstanding shares of Common Stock the Buyer may rely
on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (2) a more
recent public announcement by the Company or (3) any other written communication
by the Company or its Transfer Agent setting forth the number of shares of
Common Stock outstanding. Upon the reasonable written or oral request of the
Buyer, the Company shall promptly confirm orally and in writing to the Buyer the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
any purchases under this Agreement by the Buyer since the date as of which such
number of outstanding shares of Common Stock was reported. Except as otherwise
set forth herein, for purposes of this Section 1(d)(i), beneficial ownership
shall be determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended.


 

     (ii)    Company’s Right to Suspend Purchases. The Company may, at any time,
give written notice (a “Purchase Suspension Notice”) to the Buyer suspending
purchases of Purchase Shares by the Buyer under this Agreement. The Purchase
Suspension Notice shall be effective only for purchases that have a Purchase
Date later than one (1) Trading Day after receipt of the Purchase Suspension
Notice by the Buyer. Any purchase by the Buyer that has a Purchase Date on or
prior to the first (1st) Trading Day after receipt by the Buyer of a Purchase
Suspension Notice from the Company must be honored by the Company as otherwise
provided herein. Such purchase suspension shall continue in effect until a
revocation in writing signed by the Company, at its sole discretion. So long as
a Purchase Suspension Notice is in effect, the Buyer shall not be obligated to
purchase any Purchase Shares from the Company under Section 1 of this Agreement.


3

--------------------------------------------------------------------------------

 

     (iii)    Purchase Price Floor. The Company shall not affect any sales under
this Agreement and the Buyer shall not have the right nor the obligation to
purchase any Purchase Shares under this Agreement on any Trading Day where the
Purchase Price for any purchases of Purchase Shares would be less than the Floor
Price.


     (e)    Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any give time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Buyer and the Company.

     (f)    Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

     2.    BUYER’S REPRESENTATIONS AND WARRANTIES.

     The Buyer represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

     (a)    Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Commitment Shares, (as defined in Section 4(f) hereof) (this
Agreement and the Commitment Shares are collectively referred to herein as the
“Securities”), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof; provided however, by making the representations herein, the Buyer does
not agree to hold any of the Securities for any minimum or other specific term.

     (b)    Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

     (c)    Reliance on Exemptions. The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

     (d)    Information. The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof). The Buyer understands that its investment in
the Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss, (ii)
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

4

--------------------------------------------------------------------------------


     (e)    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

     (f)    Transfer or Resale. The Buyer understands that except as provided in
the Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

     (g)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

     (h)    Residency. The Buyer is a resident of the State of Illinois.

     (i)    No Prior Short Selling. The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

     3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants to the Buyer that as of the date hereof
and as of the Commencement Date:

     (a)    Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) are corporations duly organized and validly
existing in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or (ii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 3(b) hereof). The Company has no Subsidiaries except as set forth on
Schedule 3(a).

5

--------------------------------------------------------------------------------

     (b)    Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C-1 attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect other than by the resolutions set forth
in Exhibit C-2 attached hereto regarding the registration statement referred to
in Section 4 hereof. The Company has delivered to the Buyer a true and correct
copy of a unanimous written consent adopting the Signing Resolutions executed by
all of the members of the Board of Directors of the Company. Except as set forth
in this paragraph and on Schedule 3(b), no other approvals or consents of the
Company’s Board of Directors and/or shareholders is necessary under applicable
laws and the Company’s Certificate of Incorporation and/or Bylaws to authorize
the execution and delivery of this Agreement or any of the transactions
contemplated hereby, including, but not limited to, the issuance of the
Commitment Shares and the issuance of the Purchase Shares.

     (c)    Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 90,000,000 shares of Common Stock, of which as of
the date hereof, 26,127,296 shares are issued and outstanding, none are held as
treasury shares, 16,202,442 shares are reserved for issuance pursuant to the
Company’s stock option plans of which only approximately 7,408,000 shares remain
available for future grants. In addition, there are 220,000 shares reserved for
issuance related to stock options that were not issued under any stock option
plan. The Company reserved 1,000,000 shares for issuance pursuant to Company
stock compensation plans of which 830,000 shares remain available for issuance
and 21,467,116 shares are issuable and reserved for issuance pursuant to
securities (other than stock options issued pursuant to the Company’s stock
option and compensation plans, and the out of plan options) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii)
10,000,000 shares of Preferred Stock, $0.01 par value of which as of the date
hereof 3,500,000 Series AA Preferred shares are issued and outstanding with a
$1.00 per share liquidation preference and 675,386 shares of BB Preferred Stock
are issued and outstanding with a $0.42 per share liquidation preference. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital stock

6

--------------------------------------------------------------------------------

are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
to the Buyer true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as amended and as in effect on
the date hereof (the “By-laws”), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.

     (d)    Issuance of Securities. The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
10,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement. 486,815 shares of Common Stock
(subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) have been duly
authorized and reserved for issuance as Additional Commitment Shares in
accordance with Section 4(f) this Agreement. Upon issuance and payment therefor
in accordance with the terms and conditions of this Agreement, the Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.

     (e)    No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries) or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of conflicts, defaults
and violations under clause (ii), which could not reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in Schedule 3(e),
neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation, any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or By-laws or their organizational charter or by-laws,

7

--------------------------------------------------------------------------------

respectively. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the 1933 Act or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as disclosed in Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
Except as listed in Schedule 3(e), since July 1, 2003, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

     (f)    SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f) and except with respect to the Company’s filing on Form 10-K for the year
ended December 31, 2003 since January 1, 2003, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates (except as they have been correctly amended), the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates (except as they have been properly amended), the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as listed in Schedule 3(f), the Company has received no
notices or correspondence from the SEC since July 1, 2003. The SEC has not
commenced any enforcement proceedings against the Company or any of its
subsidiaries.

8

--------------------------------------------------------------------------------

     (g)    Absence of Certain Changes. Except as disclosed in Schedule 3(g),
since June 30, 2004, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

     (h)    Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 3(h).

     (i)    Acknowledgment Regarding Buyer’s Status. The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the Buyer
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

     (j)    No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

     (k)    Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

9

--------------------------------------------------------------------------------


     (l)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

     (m)    Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(m) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

     (n)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

     (o)    Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

     (p)    Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

10

--------------------------------------------------------------------------------


     (q)    Transactions With Affiliates. Except as set forth on Schedule 3(q)
and other than the grant or exercise of stock options disclosed on Schedule
3(c), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has an interest or is an
officer, director, trustee or partner.

     (r)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

     (s)    Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

     4.    COVENANTS.

     (a)    Filing of Registration Statement. The Company shall within twenty
(20) Trading Days from the date hereof file a new registration statement
covering the sale of the Commitment Shares and at least 10,000,000 Purchase
Shares in accordance with the terms of the Registration Rights Agreement between
the Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement.”).

     (b)    Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Commitment Shares and any Purchase Shares to the Buyer under
this Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, (but not to exceed 5 states in total)
and shall provide evidence of any such action so taken to the Buyer.

     (c)    No Variable Priced Financing. Other than pursuant to this Agreement,
the Company agrees that beginning on the date of this Agreement and ending on
the date of termination of this Agreement (as provided in Section 11(k) hereof),
neither the Company nor any of its Subsidiaries shall, without the prior written
consent of the Buyer, contract for any equity financing (including any debt
financing with an equity component) or issue any equity securities of the
Company or any Subsidiary or securities convertible or exchangeable into or for
equity securities of the Company or any Subsidiary (including debt securities
with an equity component) which, in any case (i) are convertible into or
exchangeable for an indeterminate number of shares of common stock, (ii) are
convertible into or exchangeable for Common Stock at a price which varies with
the market price of the Common Stock, (iii) directly or indirectly provide for
any “re-set” or adjustment of the purchase price, conversion rate or exercise
price after the issuance of the security, or (iv) contain any “make-whole”
provision based upon, directly or indirectly, the market price of the Common
Stock after the issuance of the security, in each case, other than reasonable
and customary anti-dilution adjustments for issuance of shares of Common Stock
at a price which is below the market price of the Common Stock.

11

--------------------------------------------------------------------------------


     (d)    Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Trading Day,
provide to the Buyer copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.

     (e)    Limitation on Short Sales and Hedging Transactions. The Buyer agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

     (f)    Issuance of Commitment Shares; Limitation on Sales of Commitment
Shares. Immediately upon the execution of this Agreement, the Company shall
issue to the Buyer 486,816 shares of Common Stock (the “Initial Commitment
Shares”). In connection with each purchase of Purchase Shares hereunder, the
Company agrees to issue to the Buyer a number of shares of Common Stock (the
“Additional Commitment Shares” and together with the Initial Commitment Shares,
the “Commitment Shares”) equal to the product of (x) 486,815 and (y) the
Purchase Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction,
the numerator of which is the Purchase Amount purchased by the Buyer with
respect to such purchase of Purchase Shares and the denominator of which is
Eight Million Dollars ($8,000,000). The Additional Commitment Shares shall be
equitably adjusted for any reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction. The Initial Commitment Shares shall be
issued in certificated form and (subject to Section 5 hereof) shall bear the
following restrictive legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF BUYER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”


12

--------------------------------------------------------------------------------


     The Buyer agrees that the Buyer shall not transfer or sell the Commitment
Shares until the earlier of 640 Trading Days (32 Monthly Periods) from the date
hereof or the date on which this Agreement has been terminated, provided,
however, that such restrictions shall not apply: (i) in connection with any
transfers to or among affiliates (as defined in the 1934 Act), (ii) in
connection with any pledge in connection with a bona fide loan or margin
account, (iii) in the event that the Commencement does not occur on or before 90
days from the date of this Agreement, due to the failure of the Company to
satisfy the conditions set forth in Section 7 or (iv) if an Event of Default has
occurred, or any event which, after notice and/or lapse of time, would become an
Event of Default, including any failure by the Company to timely issue Purchase
Shares under this Agreement. Notwithstanding the forgoing, the Buyer may
transfer Commitment Shares to a third party in order to settle a sale made by
the Buyer where the Buyer reasonably expects the Company to deliver Purchase
Shares to the Buyer under this Agreement so long as the Buyer maintains
ownership of the same overall number of shares of Common Stock by “replacing”
the Commitment Shares so transferred with Purchase Shares when the Purchase
Shares are actually issued by the Company to the Buyer.

     (g)    Due Diligence. The Buyer shall have the right, from time to time as
the Buyer may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the registration statement
described in Section 4(a) hereof and (ii) the Commencement. Each party hereto
agrees not to disclose any Confidential Information of the other party to any
third party and shall not use the Confidential Information for any purpose other
than in connection with, or in furtherance of, the transactions contemplated
hereby. Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

     (h)    Participation Rights. For a period of 24 months from the date of
this Agreement unless sooner terminated, the Company hereby grants to the Buyer
a right to participate in the purchase of any New Securities (as defined below)
that the Company may, from time to time, propose to issue and sell in connection
with any financing transaction, as follows. Not later than 5 Trading Days prior
to the execution of any definitive documentation relating to the sale of any New
Securities to any person or entity other than the Buyer or an Affiliate of the
Buyer (a “New Person”), the Company shall deliver written notice to Buyer of its
intent to enter into any such transaction, describing the New Person and the
type of New Securities in reasonable detail, and attaching to such notice copies
of such definitive documentation. The Buyer shall have 15 Trading Days after
receipt of such notice to purchase an equal amount of such New Securities or any
portion thereof, at the price and on the terms specified in such notice by
giving written notice to the Company specifying the amount of New Securities to
be purchased by the Buyer. In the event the Company has not sold such New
Securities to the New Person within 15 Trading Days after notice thereof to the
Buyer, the Company shall not thereafter issue or sell any New Securities to any
New Person without first again complying with this Section. “New Securities”
shall mean any shares of Common Stock, preferred stock or any other equity
securities of the Company or securities convertible or exchangeable for equity
securities of the Company, provided, however, that New Securities shall not
include, (i

13

--------------------------------------------------------------------------------

shares of Common Stock issuable upon conversion or exercise of any securities
outstanding as of the date hereof, (ii) shares, options or warrants for Common
Stock granted to officers, directors, consultants and employees of the Company
pursuant to stock option plans approved by the Board of Directors of the
Company, (iii) shares of Common Stock or securities convertible or exchangeable
for Common Stock issued pursuant to the acquisition of another company by
consolidation, merger, or purchase of all or substantially all of the assets of
such company or (iv) shares of Common Stock or securities convertible or
exchangeable into shares of Common Stock issued in connection with a strategic
transaction involving the Company and issued to an entity or an affiliate of
such entity that is engaged in the same or substantially related business as the
Company or (v) shares of Common Stock or securities convertible or exchangeable
into Common Stock issued under any contract entered into by the Company prior to
the date hereof (“Prior Contract”) or any shares of Common Stock or securities
convertible or exchangeable into Common Stock issued in connection with the
restructuring of any Prior Contract. The Buyer rights hereunder shall not
prohibit or limit the Company from selling any New Securities so long as the
Company makes the same offer to the Buyer as provided herein. Otherwise the
Company shall be prohibited from selling any New Securities to any New Person
until it fully complies herewith.

     5.    TRANSFER AGENT INSTRUCTIONS.

     Immediately upon the execution of this Agreement, the Company shall deliver
to the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the InitialCommitment Shares. On the
Commencement Date, the Company shall cause any restrictive legend on the Initial
Commitment Shares and the 50,000 shares of Common Stock issued to the Buyer upon
signing that certain Term Sheet between the Buyer and the Company and dated as
of July 7, 2004, (the “Signing Shares”) to be removed and all of the Purchase
Shares and Additional Commitment Shares to be issued under this Agreement shall
be issued without any restrictive legend. The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Purchase Shares in the name of the Buyer for the Purchase Shares (the
“Irrevocable Transfer Agent Instructions”). The Company warrants to the Buyer
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, will be given by the Company to the Transfer
Agent with respect to the Purchase Shares and that the Commitment Shares,
Signing Shares and the Purchase Shares shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement subject to the provisions of
Section 4(f) in the case of the Commitment Shares.

     6.    CONDITIONS TO THE COMPANY’S OBLIGATION TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

     The obligation of the Company hereunder to commence sales of the Purchase
Shares is subject to the satisfaction of each of the following conditions on or
before the Commencement Date (the date that sales begin) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred;
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the Buyer
with prior written notice thereof:

     (a)    The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.

     (b)    Subject to the Company’s compliance with Section 4(a), a
registration statement covering the sale of all of the Commitment Shares,
Signing Shares and at least 10,000,000 Purchase Shares shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect to the
Registration Statement shall be pending or threatened by the SEC.

14

--------------------------------------------------------------------------------


     (c)    The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Commencement Date.

     7.    CONDITIONS TO THE BUYER’S OBLIGATION TO COMMENCE PURCHASES OF SHARES
OF COMMON STOCK.

     The obligation of the Buyer to commence purchases of Purchase Shares under
this Agreement is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that sales begin) and
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred; provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

     (a)    The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer.

     (b)    The Company shall have issued to the Buyer the Initial Commitment
Shares and shall have removed the restrictive transfer legend from the
certificate representing the Initial Commitment Shares and Signing Shares.

     (c)    The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market.

     (d)    The Buyer shall have received the opinions of the Company’s legal
counsel dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto.

     (e)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit B.

     (f)    The Board of Directors of the Company shall have adopted resolutions
in the form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date.

15

--------------------------------------------------------------------------------


     (g)    As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, (A) solely for the purpose of
effecting purchases of Purchase Shares hereunder, at least 10,000,000 shares of
Common Stock and (B) as Additional Commitment Shares in accordance with Section
4(f) hereof, 486,815 shares of Common Stock.

     (h)    The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent.

     (i)    The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Colorado issued by the Secretary of State of the State of Colorado as of a date
within ten (10) Trading Days of the Commencement Date.

     (j)    The Company shall have delivered to the Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Colorado within ten (10) Trading Days of the Commencement Date.

     (k)    The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D.

     (l)    A registration statement covering the sale of all of the Commitment
Shares, Signing Shares and at least 10,000,000 Purchase Shares shall have been
declared effective under the 1933 Act by the SEC and no stop order with respect
to the registration statement shall be pending or threatened by the SEC. The
Company shall have prepared and delivered to the Buyer a final form of
prospectus to be used by the Buyer in connection with any sales of any
Commitment Shares, Signing Shares or any Purchase Shares. The Company shall have
made all filings under all applicable federal and state securities laws
necessary to consummate the issuance of the Commitment Shares, Signing Shares
and the Purchase Shares pursuant to this Agreement in compliance with such laws.

     (m)    No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred.

     (n)    On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities.

     (o)    The Company shall have provided the Buyer with the information
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(g) hereof.

16

--------------------------------------------------------------------------------


     8. INDEMNIFICATION.

     In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

     9.    EVENTS OF DEFAULT.

     An “Event of Default” shall be deemed to have occurred at any time as any
of the following events occurs:

     (a)    while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for sale of all of the Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of ten (10)
consecutive Trading Days or for more than an aggregate of thirty (30) Trading
Days in any 365-day period;

     (b)    the suspension from trading or failure of the Common Stock to be
listed on the Principal Market for a period of three (3) consecutive Trading
Days;

     (c)    the delisting of the Company’s Common Stock from the Principal
Market, provided, however, that the Common Stock is not immediately thereafter
trading on the New York Stock Exchange, the Nasdaq National Market, the Nasdaq
SmallCap Market, or the American Stock Exchange;

     (d)    the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Trading Days after the applicable Purchase
Date which the Buyer is entitled to receive;

     (e)    the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
ten (10) Trading Days;

17

--------------------------------------------------------------------------------


     (f)    any payment default under any contract whatsoever or any
acceleration prior to maturity of any mortgage, indenture, contract or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company or for money
borrowed the repayment of which is guaranteed by the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter, which, with
respect to any such payment default or acceleration prior to maturity, is in
excess of $1,000,000;

     (g)    if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

     (h)    if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due; or

     (i)    a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the
Purchase Price Floor, the Buyer shall not be obligated to purchase any shares of
Common Stock under this Agreement. If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(g), 9(h) and 9(i) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

     10.    CERTAIN DEFINED TERMS.

     For purposes of this Agreement, the following terms shall have the
following meanings:

     (a)    “1933 Act” means the Securities Act of 1933, as amended.

     (b)    “Available Amount” means initially Eight Million Dollars
($8,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.

     (c)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

18

--------------------------------------------------------------------------------


     (d)    “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg.

     (e)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) business days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

     (f)    “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

     (g)    “Floor Price” means initially $0.45, which amount may be increased
or decreased from time to time as provided below, except that in no case shall
the Floor Price be less than $0.20. The Company may at any time give written
notice (a “Floor Price Change Notice”) to the Buyer increasing or decreasing the
Floor Price. The Floor Price Change Notice shall be effective only for purchases
that have a Purchase Date later than one (1) Trading Day after receipt of the
Floor Price Change Notice by the Buyer. Any purchase by the Buyer that has a
Purchase Date on or prior to the first Trading Day after receipt of a Floor
Price Change Notice from the Company must be honored by the Company as otherwise
provided herein. The Floor Price shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

     (h)    “Maturity Date” means the date that is 640 Trading Days (32 Monthly
Periods) from the Commencement Date which such date may be extended by up to an
additional six (6) Monthly Periods by the Company, in its sole discretion, by
written notice to the Buyer.

     (i)    “Monthly Period” means each successive 20 Trading Day period
commencing with the Commencement Date.

     (j)    “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

19

--------------------------------------------------------------------------------

     (k)    “Principal Market” means the Nasdaq OTC Bulletin Board; provided
however, that in the event the Company’s Common Stock is ever listed or traded
on the Nasdaq National Market, the Nasdaq SmallCap Market, the New York Stock
Exchange or the American Stock Exchange, than the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

     (l)    “Purchase Amount” means the portion of the Available Amount to be
purchased by the Buyer pursuant to Section 1 hereof.

     (m)    “Purchase Date” means the actual date that the Buyer is to buy
Purchase Shares pursuant to Section 1 hereof.

     (n)    “Purchase Price” means, as of any date of determination the lower of
the (A) the lowest Sale Price of the Common Stock on such date of determination
and (B) the arithmetic average of the three (3) lowest Closing Sale Prices for
the Common Stock during the twelve (12) consecutive Trading Days ending on the
Trading Day immediately preceding such date of determination (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction).

     (o)    “Sale Price” means, for any security as of any date, any trade price
for such security on the Principal Market as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg.

     (p)    “SEC” means the United States Securities and Exchange Commission.

     (q)    “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

     (r)    “Trading Day” means any day on which the Principal Market is open
for customary trading.

     11.    MISCELLANEOUS.

     (a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Colorado shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

20

--------------------------------------------------------------------------------


     (b)    Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

     (c)    Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

     (d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

     (e)    Entire Agreement; Amendments. With the exception of the Mutual
Nondisclosure Agreement between the parties dated as of May 24, 2004, this
Agreement supersedes all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Buyer, and no provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

     (f)    Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

     If to the Company:

 

Global Med Technologies, Inc.
12600 West Colfax, Suite C-420
Lakewood, CO 80215
Telephone: 303-238-2000
Facsimile: 303-238-3368
Attention: Chief Executive Officer


21

--------------------------------------------------------------------------------


     If to the Buyer:

 

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin


     If to the Transfer Agent:

 

Computershare Trust Co., Inc
12039 West Alameda Pkwy, Suite Z-2
Lakewood, CO 80228
Telephone: Facsimile:
Attention:


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

     (g)    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

     (h)    No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     (i)    Publicity. The Buyer shall have the right to approve before issuance
any press releases or any other public disclosure (including any filings with
the SEC) with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer, to make any press release or other public disclosure (including any
filings with the SEC) with respect to such transactions as is required by
applicable law and regulations (although the Buyer shall be consulted by the
Company in connection with any such press release or other public disclosure
prior to its release and shall be provided with a copy thereof).

     (j)    Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

22

--------------------------------------------------------------------------------

     (k)    Termination. This Agreement may be terminated only as follows:

 

     (i)    By the Buyer any time an Event of Default exists without any
liability or payment to the Company. However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(g), 9(h) and 9(i) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.


 

     (ii)    In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without liability of any party to any other party.


 

     (iii)    In the event that the Commencement shall not have occurred on or
before 180 days from the date of this Agreement, due to the failure to satisfy
the conditions set forth in Sections 6 and 7 above with respect to the
Commencement (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement at the close of business on such date or thereafter without liability
of any party to any other party.


 

     (iv)    If by the Maturity Date (including any extension thereof by the
Company pursuant to Section 10(g) hereof), for any reason or for no reason the
full Available Amount under this Agreement has not been purchased as provided
for in Section 1 of this Agreement, by the Buyer without any liability or
payment to the Company.


 

     (v)    At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability or payment to the Buyer. The Company Termination
Notice shall not be effective until one (1) Trading Day after it has been
received by the Buyer.


 

     (vi)    This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party.


Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(g), 9(h) and 9(i)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 11, shall survive the Commencement and any
termination of this Agreement. No termination of this Agreement shall affect the
Company’s or the Buyer’s rights otherwise available under applicable law or the
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

23

--------------------------------------------------------------------------------


     (l)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
acknowledges that it has retained Dunwoody Capital and Valued Ventures, LLC as
financial advisors in connection with the transactions contemplated hereby. The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

     (m)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

     (n)    Remedies, Other Obligations, Breaches and Injunctive Relief. The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyer and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Buyer shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

     (o)    Changes to the Terms of this Agreement. This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the Buyer. The term “Agreement” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

     (p)    Enforcement Costs. If: (i) this Agreement is placed by the Buyer in
the hands of an attorney for enforcement or is enforced by the Buyer through any
legal proceeding; or (ii) an attorney is retained to represent the Buyer in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Buyer in any other proceedings whatsoever
in connection with this Agreement, then the Company shall pay to the Buyer, as
incurred by the Buyer, all reasonable costs and expenses including attorneys’
fees incurred in connection therewith, in addition to all other amounts due
hereunder.

     (q)    Failure or Indulgence Not Waiver. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

* * * * *

24

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY:

GLOBAL MED TECHNOLOGIES, INC.

By:______________________
Name:
Title:


 

BUYER:

FUSION CAPITAL FUND II, LLC
BY: FUSION CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.

By:_______________________
Name: Steven G. Martin
Title: President


25

--------------------------------------------------------------------------------


SCHEDULES

Schedule 3(a)   Subsidiaries   Schedule 3(b)  Consents and Approvals  Schedule
3(c)  Capitalization  Schedule 3(e)  Conflicts  Schedule 3(f)  1934 Act Filings 
Schedule 3(g)  Material Changes  Schedule 3(h)  Litigation  Schedule 3(k) 
Intellectual Property  Schedule 3(m)  Liens  Schedule 3(q)  Certain
Transactions 


EXHIBITS

Exhibit A   Form of Company Counsel Opinion   Exhibit B  Form of Officer's
Certificate  Exhibit C  Form of Resolutions of Board of Directors of the
Company  Exhibit D  Form of Secretary’s Certificate  Exhibit E  Form of Letter
to Transfer Agent 




--------------------------------------------------------------------------------


DISCLOSURE SCHEDULES

Schedule 3(a) – Subsidiaries

Schedule 3(b) - Consents and Approvals

Schedule 3(c) - Capitalization

Schedule 3(e) - No Conflicts

Schedule 3(f) — 1934 Act Filings

Schedule 3(g) — Absence of Certain Changes

Schedule 3(h) - Litigation

Schedule 3(k) - Intellectual Property Rights

Schedule 3(m) - Title

Schedule 3(q) - Transactions with Affiliates




--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMPANY COUNSEL OPINION

     Capitalized terms used herein but not defined herein, have the meaning set
forth in the Common Stock Purchase Agreement. Based on the foregoing, and
subject to the assumptions and qualifications set forth herein, we are of the
opinion that:

     1.    The Company is a corporation existing and in good standing under the
laws of the State of Colorado. The Company is qualified to do business as a
foreign corporation and is in good standing in the States of Colorado,
California.

     2.    The Company has the corporate power to execute and deliver, and
perform its obligations under, each Transaction Document to which it is a party.
The Company has the corporate power to conduct its business as, to the best of
our knowledge, it is now conducted, and to own and use the properties owned and
used by it.

     3.    The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company. The execution and
delivery of the Transaction Documents by the Company, the performance of the
obligations of the Company thereunder and the consummation by it of the
transactions contemplated therein have been duly authorized and approved by the
Company’s Board of Directors and no further consent, approval or authorization
of the Company, its Board of Directors or its stockholders is required. The
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and are the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, liquidation or similar laws relating to, or
affecting creditor’s rights and remedies.

     4.    The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby including the offering, sale and issuance of the Commitment
Shares, and the Purchase Shares in accordance with the terms and conditions of
the Common Stock Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a
default), under (a) the Certificate of Incorporation or the Bylaws of the
Company, (b) any material agreement, note, lease, mortgage, deed or other
material instrument to which to our knowledge the Company is a party or by which
the Company or any of its assets are bound, (ii) result in any violation of any
statute, law, rule or regulation applicable to the Company, or (iii) to our
knowledge, violate any order, writ, injunction or decree applicable to the
Company or any of its subsidiaries.

     5.    The issuance of the Purchase Shares, Signing Shares and Commitment
Shares pursuant to the terms and conditions of the Transaction Documents has
been duly authorized and the Signing Shares and Commitment Shares are validly
issued, fully paid and non-assessable, to our knowledge, free of all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights.
________ shares of Common Stock have been properly reserved for issuance under
the Common Stock Purchase Agreement. When issued and paid for in accordance with
the Common Stock Purchase Agreement, the Purchase Shares shall be validly
issued, fully paid and non-assessable, to our knowledge, free of all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights.
486,815 shares of Common Stock have been properly reserved for issuance as
Additional Commitment Shares under the Common Stock Purchase Agreement. When
issued in accordance with the Common Stock Purchase Agreement, the Additional
Commitment Shares shall be validly issued, fully paid and non-assessable, to our
knowledge, free of all taxes, liens, charges, restrictions, rights of first
refusal and preemptive rights. To our knowledge, the execution and delivery of
the Registration Rights Agreement do not, and the performance by the Company of
its obligations thereunder shall not, give rise to any rights of any other
person for the registration under the Securities Act of any shares of Common
Stock or other securities of the Company which have not been waived.

--------------------------------------------------------------------------------

     6.    As of the date hereof, the authorized capital stock of the Company
consists of _______ shares of common stock, par value $______ per share, of
which to our knowledge __________ shares are issued and outstanding. Except as
set forth on Schedule 3(c) of the Common Stock Purchase Agreement, to our
knowledge, there are no outstanding shares of capital stock or other securities
convertible into or exchangeable or exercisable for shares of the capital stock
of the Company.

     7.    Assuming the accuracy of the representations and your compliance with
the covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Commitment Shares to you pursuant to the Transaction Documents
is exempt from registration under the 1933 Act and the securities laws and
regulations of the States of Illinois, California, Colorado.

     8.    Other than that which has been obtained and completed prior to the
date hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Purchase Shares
as contemplated by the Transaction Documents.

     9.    The Common Stock is registered pursuant to Section 12(g) of the 1934
Act. To our knowledge, since July 1, 2003, the Company has been in compliance
with the reporting requirements of the 1934 Act applicable to it. To our
knowledge, since July 1, 2003, the Company has not received any written notice
from the Principal Market stating that the Company has not been in compliance
with any of the rules and regulations (including the requirements for continued
listing) of the Principal Market.

     We further advise you that to our knowledge, except as disclosed on
Schedule 3(h) in the Common Stock Purchase Agreement, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body, any governmental agency, any stock exchange or market, or self-regulatory
organization, which has been threatened in writing or which is currently pending
against the Company, any of its subsidiaries, any officers or directors of the
Company or any of its subsidiaries or any of the properties of the Company or
any of its subsidiaries.

     In addition, we have participated in the preparation of the Registration
Statement (SEC File #________) covering the sale of the Purchase Shares, the
Commitment Shares including the prospectus dated ____________, contained therein
and in conferences with officers and other representatives of the Company
(including the Company’s independent auditors) during which the contents of the
Registration Statement and related matters were discussed and reviewed and,
although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, on the basis of the information that was developed in
the course of the performance of the services referred to above, considered in
the light of our understanding of the applicable law, nothing came to our
attention that caused us to believe that the Registration Statement (other than
the financial statements and schedules and the other financial and statistical
data included therein, as to which we express no belief), as of their dates,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

     This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of October
8, 2004, (“Common Stock Purchase Agreement”), by and between GLOBAL MED
TECHNOLOGIES, INC., a Colorado corporation (the “Company”), and FUSION CAPITAL
FUND II, LLC (the “Buyer”). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Common Stock Purchase Agreement.

     The undersigned, Michael I. Ruxin, M.D., Chairman and CEO of the Company,
hereby certifies as follows:

 

     1.    I am the Chairman and CEO of the Company and make the statements
contained in this Certificate.


 

     2.    The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 of the Common Stock Purchase Agreement, in which case, such representations
and warranties are true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date).


 

     3.    The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.


 

     4.    The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


     IN WITNESS WHEREOF, I have hereunder signed my name on this 8th day of
October, 2004.

 

__________________________
Name: Michael I. Ruxin, M.D.
Title: Chairman and CEO


     The undersigned as Secretary of Global Med Technologies, Inc., a Colorado
corporation, hereby certifies that Michael I. Ruxin, M.D. is the duly elected,
appointed, qualified and acting Chairman and CEO of Global Med Technologies,
Inc. and that the signature appearing above is his genuine signature.

 

__________________________
Kim Geist, Secretary


--------------------------------------------------------------------------------


EXHIBIT C-1

FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT

UNANIMOUS WRITTEN CONSENT OF
GLOBAL MED TECHNOLOGIES, INC.

September 28, 2004

     Pursuant to Section 7-108-202 of the Colorado Business Corporation Act, the
undersigned, being all of the directors of GLOBAL MED TECHNOLOGIES, INC., a
Colorado corporation (the “Corporation”) do hereby consent to and adopt the
following resolutions as the action of the Board of Directors for and on behalf
of the Corporation and hereby direct that this Consent be filed with the minutes
of the proceedings of the Board of Directors:

     WHEREAS, there has been presented to the Board of Directors of the
Corporation a draft of the Common Stock Purchase Agreement (the “Purchase
Agreement”) by and between the Corporation and Fusion Capital Fund II, LLC
(“Fusion”), providing for the purchase by Fusion of up to Eight Million Dollars
($8,000,000) of the Corporation’s common stock, par value $0.01 (the “Common
Stock”); and

     WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation to engage in the transactions contemplated by
the Purchase Agreement, including, but not limited to, the issuance of 486,816
shares of Common Stock to Fusion as a an initial commitment fee (the “Initial
Commitment Shares”) and the sale of shares of Common Stock to Fusion up to the
available amount under the Purchase Agreement (the “Purchase Shares”).

     WHEREAS, on July 22, 2004, the Board of Directors created the Fusion
Capital Transaction Committee ("Fusion Committee") and delegated certain powers
to the Fusion Committee including administering the Fusion Transaction. This
committee is comprised of Mr. Tony T.W. Chan and Dr. Michael I. Ruxin.

Transaction Documents

     NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Purchase Agreement have been recommended by the Fusion Committee are hereby
approved and Michael I. Ruxin, M.D., (the “Authorized Officer”) is authorized to
execute and deliver the Purchase Agreement, on behalf of the Corporation, with
such amendments, changes, additions and deletions as the Fusion Committee may
deem to be appropriate and approve on behalf of, the Corporation, such approval
to be conclusively evidenced by the signature of an Authorized Officer thereon;
and

     FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement, which provides for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement, by and among the
Corporation and Fusion have been recommended by the Fusion Committee and are
hereby approved and the Authorized Officer is authorized to execute and deliver
the Registration Rights Agreement (pursuant to the terms of the Purchase
Agreement), with such amendments, changes, additions and deletions as the Fusion
Committee may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

--------------------------------------------------------------------------------


     FURTHER RESOLVED, that the terms and provisions of the Form of Transfer
Agent Instructions (the “Instructions”) have been recommended by the Fusion
Committee and are hereby approved and the Authorized Officer is authorized to
execute and deliver the Instructions (pursuant to the terms of the Purchase
Agreement), with such amendments, changes, additions and deletions as the Fusion
Committee may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

Execution of Purchase Agreement

     FURTHER RESOLVED, that the Corporation be and it hereby is authorized to
execute the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $8,000,000; and

Issuance of Common Stock

     FURTHER RESOLVED, that the Corporation was authorized to issue 50,000
shares of Common Stock to Fusion pursuant to the Confidential Term Sheet between
the Company and Fusion dated as of July 7, 2004 (“Signing Shares”) and that upon
issuance of the Signing Shares, the Signing Shares have been duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation is hereby authorized to issue
486,816 shares of Common Stock to Fusion Capital Fund II, LLC as Initial
Commitment Shares and that upon issuance of the Initial Commitment Shares
pursuant to the Purchase Agreement, the Initial Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares
of Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

     FURTHER RESOLVED, that the Corporation shall initially reserve 10,000,000
shares of Common Stock for issuance as Purchase Shares under the Purchase
Agreement. FURTHER RESOLVED, that the Corporation is hereby authorized to issue
486,815 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) in connection with the purchase of Purchase Shares (the
“Additional Commitment Shares”) in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Additional Commitment Shares pursuant
to the Purchase Agreement, the Additional Commitment Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

--------------------------------------------------------------------------------


     FURTHER RESOLVED, that the Corporation shall initially reserve 486,815
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement.

Approval of Actions

     FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officer is, and hereby is, authorized and directed to proceed on behalf of the
Corporation and to take all such steps as deemed necessary or appropriate by the
Fusion Committee, with the advice and assistance of counsel, to cause the
Corporation to consummate the agreements referred to herein and to perform its
obligations under such agreements; and

     FURTHER RESOLVED, that the Authorized Officer be, and hereby is, upon
approval by the Fusion Committee, authorized, empowered and directed on behalf
of and in the name of the Corporation, to take or cause to be taken all such
further actions and to execute and deliver or cause to be executed and delivered
all such further agreements, amendments, documents, certificates, reports,
schedules, applications, notices, letters and undertakings and to incur and pay
all such fees and expenses as in their judgment shall be necessary, proper or
desirable to carry into effect the purpose and intent of any and all of the
foregoing resolutions, and that all actions heretofore taken by any officer or
director of the Corporation in connection with the transactions contemplated by
the agreements described herein are hereby approved, ratified and confirmed in
all respects.

     IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of September 28, 2004.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fai H. Chan   Michael I. Ruxin  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tony Chan  Kwok Jen Fong 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

David Chen  Gerald F. Willman, Jr. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Robert H. Trapp  Gary L. Cook 

being all of the directors of GLOBAL MED TECHNOLOGIES, INC.

--------------------------------------------------------------------------------


EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

     This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of October
8, 2004, (“Common Stock Purchase Agreement”), by and between GLOBAL MED
TECHNOLOGIES, INC., a Colorado corporation (the “Company”) and FUSION CAPITAL
FUND II, LLC (the “Buyer”), pursuant to which the Company may sell to the Buyer
up to Eight Million Dollars ($8,000,000) of the Company’s Common Stock, par
value $0.01 per share (the “Common Stock”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

     The undersigned, Kim Geist, Secretary of the Company, hereby certifies as
follows:

     1.    I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.

     2.    Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

     3.    Attached hereto as Exhibit C are true, correct and complete copies of
the resolutions duly adopted by the Board of Directors of the Company on
September 28, 2004, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

     4.    As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

     IN WITNESS WHEREOF, I have hereunder signed my name on this 8th day of
October, 2004.

 

__________________________________
Kim Geist, Secretary


The undersigned as Chairman and CEO of Global Med Technologies, Inc., a Colorado
corporation, hereby certifies that Kim Geist is the duly elected, appointed,
qualified and acting Secretary of Global Med Technologies, Inc., and that the
signature appearing above is her genuine signature.

 

__________________________________
Michael I. Ruxin, Chairman and CEO


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE
COMMITMENTS SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

October 28, 2004

Computershare Trust Company, Inc.
350 Indiana Street
Suite 800
Golden, CO 80401

Re: Issuance of Common Shares to Fusion Capital Fund II, LLC

To Whom It May Concern,

On behalf of GLOBAL MED TECHNOLOGIES, INC., (the “Company”), you are hereby
instructed to issue as soon as possible 486,816 shares of our common stock in
the name of Fusion Capital Fund II, LLC. The share certificate should be dated
October 8, 2004. I have included a true and correct copy of a unanimous written
consent executed by all of the members of the Board of Directors of the Company
adopting resolutions approving the issuance of these shares. The shares should
be issued subject to the following restrictive legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF BUYER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”


The share certificate should be sent as soon as possible via overnight mail to
the following address:

--------------------------------------------------------------------------------

 

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza
Suite 9-112
Chicago, IL 60654
Attention: Steven Martin


Thank you very much for your help. Please call me at (303) 238-2000 if you have
any questions or need anything further.

Sincerely,

GLOBAL MED TECHNOLOGIES, INC.

/s/ Michael I. Ruxin, M.D.

Michael I. Ruxin, M.D.
Chairman and CEO

--------------------------------------------------------------------------------


Schedule 3(a)

LIST OF GLOBAL MED TECHNOLOGIES, INC.
SUBSIDIARIES

1.     PeopleMed.com, Inc., a Colorado corporation










--------------------------------------------------------------------------------

Schedule 3(b)

FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT

UNANIMOUS WRITTEN CONSENT OF
GLOBAL MED TECHNOLOGIES, INC.

September 28, 2004

     Pursuant to Section 7-108-202 of the Colorado Business Corporation Act, the
undersigned, being all of the directors of GLOBAL MED TECHNOLOGIES, INC., a
Colorado corporation (the “Corporation”) do hereby consent to and adopt the
following resolutions as the action of the Board of Directors for and on behalf
of the Corporation and hereby direct that this Consent be filed with the minutes
of the proceedings of the Board of Directors:

     WHEREAS, there has been presented to the Board of Directors of the
Corporation a draft of the Common Stock Purchase Agreement (the “Purchase
Agreement”) by and between the Corporation and Fusion Capital Fund II, LLC
(“Fusion”), providing for the purchase by Fusion of up to Eight Million Dollars
($8,000,000) of the Corporation’s common stock, par value $0.01 (the “Common
Stock”); and

     WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation to engage in the transactions contemplated by
the Purchase Agreement, including, but not limited to, the issuance of 486,816
shares of Common Stock to Fusion as a an initial commitment fee (the “Initial
Commitment Shares”) and the sale of shares of Common Stock to Fusion up to the
available amount under the Purchase Agreement (the “Purchase Shares”).

     WHEREAS, on July 22, 2004, the Board of Directors created the Fusion
Capital Transaction Committee ("Fusion Committee") and delegated certain powers
to the Fusion Committee including administering the Fusion Transaction. This
committee is comprised of Mr. Tony T.W. Chan and Dr. Michael I. Ruxin.

Transaction Documents

     NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Purchase Agreement have been recommended by the Fusion Committee are hereby
approved and Michael I. Ruxin, M.D., (the “Authorized Officer”) is authorized to
execute and deliver the Purchase Agreement, on behalf of the Corporation, with
such amendments, changes, additions and deletions as the Fusion Committee may
deem to be appropriate and approve on behalf of, the Corporation, such approval
to be conclusively evidenced by the signature of an Authorized Officer thereon;
and

     FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement, which provides for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement, by and among the
Corporation and Fusion have been recommended by the Fusion Committee and are
hereby approved and the Authorized Officer is authorized to execute and deliver
the Registration Rights Agreement (pursuant to the terms of the Purchase
Agreement), with such amendments, changes, additions and deletions as the Fusion
Committee may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

--------------------------------------------------------------------------------

     FURTHER RESOLVED, that the terms and provisions of the Form of Transfer
Agent Instructions (the “Instructions”) have been recommended by the Fusion
Committee and are hereby approved and the Authorized Officer is authorized to
execute and deliver the Instructions (pursuant to the terms of the Purchase
Agreement), with such amendments, changes, additions and deletions as the Fusion
Committee may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

Execution of Purchase Agreement

     FURTHER RESOLVED, that the Corporation be and it hereby is authorized to
execute the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $8,000,000; and

Issuance of Common Stock

     FURTHER RESOLVED, that the Corporation was authorized to issue 50,000
shares of Common Stock to Fusion pursuant to the Confidential Term Sheet between
the Company and Fusion dated as of July 7, 2004 (“Signing Shares”) and that upon
issuance of the Signing Shares, the Signing Shares have been duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation is hereby authorized to issue
486,816 shares of Common Stock to Fusion Capital Fund II, LLC as Initial
Commitment Shares and that upon issuance of the Initial Commitment Shares
pursuant to the Purchase Agreement, the Initial Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares
of Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

     FURTHER RESOLVED, that the Corporation shall initially reserve 10,000,000
shares of Common Stock for issuance as Purchase Shares under the Purchase
Agreement. FURTHER RESOLVED, that the Corporation is hereby authorized to issue
486,815 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) in connection with the purchase of Purchase Shares (the
“Additional Commitment Shares”) in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Additional Commitment Shares pursuant
to the Purchase Agreement, the Additional Commitment Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

--------------------------------------------------------------------------------


     FURTHER RESOLVED, that the Corporation shall initially reserve 486,815
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement.

Approval of Actions

     FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officer is, and hereby is, authorized and directed to proceed on behalf of the
Corporation and to take all such steps as deemed necessary or appropriate by the
Fusion Committee, with the advice and assistance of counsel, to cause the
Corporation to consummate the agreements referred to herein and to perform its
obligations under such agreements; and

     FURTHER RESOLVED, that the Authorized Officer be, and hereby is, upon
approval by the Fusion Committee, authorized, empowered and directed on behalf
of and in the name of the Corporation, to take or cause to be taken all such
further actions and to execute and deliver or cause to be executed and delivered
all such further agreements, amendments, documents, certificates, reports,
schedules, applications, notices, letters and undertakings and to incur and pay
all such fees and expenses as in their judgment shall be necessary, proper or
desirable to carry into effect the purpose and intent of any and all of the
foregoing resolutions, and that all actions heretofore taken by any officer or
director of the Corporation in connection with the transactions contemplated by
the agreements described herein are hereby approved, ratified and confirmed in
all respects.

     IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of September 28, 2004.

/s/ Fai H. Chan   /s/ Michael I. Ruxin   Fai H. Chan  Michael I. Ruxin 
/s/ Tony Chan  /s/ Kwok Jen Fong  Tony Chan  Kwok Jen Fong 
/s/ David Chen  /s/ Gerald F. Willman, Jr.  David Chen  Gerald F. Willman, Jr. 
/s/ Robert H. Trapp  /s/ Gary L. Cook  Robert H. Trapp  Gary L. Cook 


being all of the directors of GLOBAL MED TECHNOLOGIES, INC.



--------------------------------------------------------------------------------

Schedule 3(c)

Capitalization

Common Stock and Equivalents Summary

As of September 30, 2004

--------------------------------------------------------------------------------

Common Shares   26,127,296   Options  9,014,442   Warrants  13,014,730  
Convertible Preferred Shares  8,452,386 * Total  56,608,854   


* See discussion below related to Series AA and Series BB Preferred Stock.

Common Stock

o  

90 million shares are authorized for issuance

o  

26,127,296 million common shares are outstanding, approximately 160 thousand
have not been issued.


Preferred Stock

10 million total authorized.

Series AA

o  

3.5 million authorized

o  

3.5 million shares (convertible and redeemable at the holders option), $0.01 par
value, convertible into 7.777 million shares of common stock at any time at the
holder’s option. Redeemable at the holder’s option on March 1, 2006 through
February 28, 2009. Mandatorily redeemable on March 1, 2009. Liquidation
preference of $1 per share or $3.5 million in aggregate. Dividends on this
series of preferred accrue at a rate of 15% per annum through February 28, 2005.
On March 1, 2005, the dividend rate increases to 21% per year. Each share of
Series AA has voting rights equivalent to a common share with the exception that
the Series AA shares must cast votes as a block.


Series BB

o  

675,386 million authorized

o  

675,386 shares outstanding, convertible into the same number of common shares at
the holder’s option. Liquidation preference of $0.42 per share or $284 thousand
in aggregate. There are no dividends or voting rights on these shares.


Warrants

13,014,730 warrants to purchase the same number of common shares are currently
outstanding. Of these warrants, 12,186,430 have been issued to Global Med’s
parent company and/or their affiliates.

--------------------------------------------------------------------------------

Outstanding Debt

$528,700 is outstanding under agreements with Global Med International Limited.
This debt is due March 1, 2006 and has an annual interest rate of 15%. Interest
is payable quarterly. The debt is secured by all of the assets of the Company
which includes the Company’s PeopleMed.com, Inc’s. common stock.

Registration Rights

In accordance with the terms of the Fourth Amendment to Loan Restructuring and
Restatement Agreement, the Company agreed “to file a registration statement with
the SEC and use its best efforts to register all unregistered Global Med common
shares including, but not limited to shares issued to…organizations affiliated
with Heng Fung Holdings Limited.” In addition, all of the common shares
underlying the Company’s warrants with Heng Fung-related entities totaling
12,186,430 warrants and the equivalent number of common shares, have
registration rights. The Company also plans to register all of the shares
underlying all of the remaining warrants totaling 828,300. All of the Company’s
outstanding options, with the exception of 220,000, have underlying common
shares with registration rights. The Company plans to register the common shares
underlying the 220,000 options that do not currently have registration rights.
In addition, the Company has common shares with registration rights that are not
currently outstanding related to various option plans that are discussed below
in the table below.

The following table details equity securities authorized for issuance as of the
date of this Agreement:

                            Number of   Number of      
                            securities to be  remaining available for 
                            issued upon  future issuance under 
                            exercise of  equity compensation 
                            outstanding  plans (excluding 
                            options, warrants  securities reflected in 
                            and rights  column (a))  Plan
Category              (a)  (b) 
Equity plans approved by  the shareholders  2001 Stock Option Plan  2,885,500 
7,114,500  
Amended and Restated 1997  Employee Stock  1,202,442  N/A  
    Compensation Plan  0  830,000  
Equity plans not approved  by the shareholders  220,000  N/A         93,500  
2003 Stock Option Plan 
Stock Options  4,706.500  293,500  
Warrants  13,014,730  0  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     Total  22,029,172  8,238,000  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Instruments with Anti-Dilution

The Company currently has approximately 12.2 million outstanding warrants with
anti-dilution provisions that could be activated by the terms of this Agreement
depending on the price paid by Fusion pays for each share of stock. In addition,
prior issuances of common stock or equivalents could result in the issuance of
an approximately 420 thousand additional shares of common shares because of the
activation of the anti-dilution provisions. [We are awaiting GMIL’s waiver of
the anti-dilution provision for the transaction.]

--------------------------------------------------------------------------------

Schedule 3(e)

No Conflicts

[Attorneys?]

--------------------------------------------------------------------------------

Schedule (f)

1934 Act Filings

The Company did not timely file its Form 10-K for the period ended December 31,
2003, but this had no adverse affect on the Company.

--------------------------------------------------------------------------------

Schedule 3(g)

Material Changes

None.

--------------------------------------------------------------------------------

Schedule 3(h)

Legal Proceedings

The Company is the plaintiff in two lawsuits which are summarized below.

In September 2002, Global Med filed a lawsuit against Donnie L. Jackson, Jr.,
the Company's former Vice President of Sales and Marketing. The Company alleges,
among other things, that prior to his resignation in July 2002 Mr. Jackson
misappropriated certain trade secrets of the Company. Mr. Jackson is currently a
management employee of one of the Company's competitors.

During 2003, the Company filed two lawsuits for breach of contract against a
former customer (“the Former Customer”) alleging it was improperly using the
Company’s software without paying the appropriate fees. The lawsuits are pending
in the United States District Court for the District of Colorado and the United
States District Court for the Eastern District of California. The Former
Customer has filed counterclaims alleging that the Company breached certain
terms of the contract agreement. The Company and the Former Customer are both
seeking damages. The Company plans to vigorously defend the counterclaims and
does not believe this lawsuit will have a material impact on the Company’s
business.

--------------------------------------------------------------------------------

Schedule 3(k)

Intellectual Property

Wyndgate has applied to patent three features of SafeTrace Tx®.

The Institute for Transfusion Medicine provided intellectual property to the
Company that is imbedded in the SafeTrace Tx® product and owned by the Company.
There are no royalties on this intellectual property.

The Eden OA Blood Bank Users’ Group provided intellectual property to the
Company that is imbedded in Wyndgate’s SafeTrace® product and owned by the
Company. Royalty expenses on this product were less than $2 thousand during
2003.

--------------------------------------------------------------------------------

Schedule 3(m)

Liens

All of the assets of the Company, including the Company’s PeopleMed.com, Inc.
stock are pledged as collateral for the outstanding debt with Global Med
International Limited.

--------------------------------------------------------------------------------

Schedule 3(q)

Certain Transactions

The Company incurs interest charges and pays interest and dividends to Global
Med International Limited (“GMIL”) as documented in the Company’s SEC filings.
In addition, eVision, a related party, provides the Company with various
accounting services as documented in the Company’s SEC filings. Virtually all of
the Company’s interest expenses and payments are to related parties.

--------------------------------------------------------------------------------